Title: Report on Memorial from Merchants of Hamburg, [26 July] 1783
From: Madison, James
To: 


Editorial Note
On 20 December 1782 Caspar Voght and Company of the “neutral free and imperial City” of Hamburg, “happily situated upon the River Elbe,” addressed a memorial to “His Excellency the President, and the Honorable Members of the Congress of the United States of North America, in Council assembled,” asking that the attention of American merchants be drawn to the advantages of selling their exports and purchasing manufactured goods in Hamburg. A printed two-page “Specification of Goods, more profitably to be drawn from Hamburg then [sic] from any other Market” accompanied the memorial. Voght and Company, after stating that Peter Penet, “Agent for Virginia,” who had visited Hamburg, had suggested the memorial, brought it to a close with the words: “We propose, Gentlemen, sending directly an able and intelligent Person to deliver You the Samples &c. and also to receive Your Orders; in case You should please to condescend to the granting us any.” For Penet, see Delegates to Gálvez, 4 May, ed. n.; Delegates to Harrison, 6 May 1783, and n. 4.
Charles Thomson’s docket of the memorial reads: “Meml. Caspar Voght & Co 20 Decr. 1782. July 26.—to lie on the table” (NA: PCC, No. 41, X, 345–48). Congress referred the memorial to the committee of the week, appointed on 23 July and consisting of JM, chairman, David Howell (R.I.), and Silas Condict (N.J.) (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIV, 446). JM wrote the report on the docket page of the memorial.
 
[26 July 1783]
Memorial from  of Hamburg enumerating and recommending the manufactures &c of that place, and praying that they may have the countenance of Congress.
The Committee of the week report that the Memorial lie on the table.
